___________

                                  No. 96-3347
                                  ___________

United States of America,               *
                                        *
              Appellee,                 *
                                        *
     v.                                 *   Appeal from the United States
                                        *   District Court for the
Bryant Craig Jennings, also             *   District of Minnesota.
known as Bryant Craig Johnson,          *
also known as Ricky Larry               *       [UNPUBLISHED]
Jefferson, *
                                        *
              Appellant.                *


                                  ___________

                     Submitted: January 29, 1997

                           Filed: March 6, 1997
                                   ___________

Before HANSEN, MORRIS SHEPPARD ARNOLD, and MURPHY, Circuit Judges.
                               ___________

PER CURIAM.


     Bryant Craig Jennings appeals the 192-month sentence imposed by the
district court1 after he pleaded guilty to conspiring to distribute cocaine
and cocaine base, in violation of 21 U.S.C. § 846 (1994).           Jennings
challenges the two-level role-in-the-offense enhancement of his sentence
under U.S. Sentencing Guidelines Manual § 3B1.1(c) (1995).


     We conclude the district court did not clearly err in determining the
role-in-the-offense enhancement was appropriate.        See United States v.
Pena, 67 F.3d 153, 157 (8th Cir. 1995) (standard of review).      During the
evidentiary hearing on the role




     1
      The Honorable Paul A. Magnuson, Chief Judge, United States
District Court for the District of Minnesota.
in-the-offense     enhancement,     the       government   introduced      recorded
conversations    between   Jennings,    codefendant   Philfield    Goodar,   and   a
confidential informant which indicate Jennings controlled and priced the
drugs he sold to the informant.     In addition, ATF Special Agent Catherine
Kaminski, whom the district court found credible, testified that Goodar
acted as a narcotics courier for Jennings.          See United States Sentencing
Commission, Guidelines Manual, § 3B1.1(c), comment. (n.2) (Nov. 1995) (to
receive   two-level   enhancement      defendant    need   only   have   organized,
supervised, led, or managed one other participant); United States v.
Hazelett, 80 F.3d 280, 284 (8th Cir.) (so long as sufficient evidence
supports district court's conclusion that defendant controlled at least one
person, two-level enhancement not clearly erroneous), cert denied, 117 S.
Ct. 409 (1996); see also United States v. Adipietro, 983 F.2d 1468, 1472
(8th Cir. 1993) (sentencing guidelines case; district court's credibility
findings are virtually unreviewable on appeal).


     Accordingly, we affirm.


     A true copy.


           Attest:


                  CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                        -2-